Frankenthaler, J.
(dissenting). The contract for payment of broker’s commissions is expressed in plaintiff’s letter as follows:
“ I am the only broker in the transaction. * * *
*592“ I am to receive $2,000 as full payment for commission in the transaction; $500 to be paid on the signing of the contract and the balance, if, as and when title is taken by the purchaser.”
On the signing of the contract plaintiff received $500 as stipulated in the letter. When the parties met to close title February 2, 1931, the representative of the title company for the first time reported that within a few days a verified complaint and lis pendens had been filed in an action against the defendant. The purchaser thereupon refusing to take title, the closing was adjourned to February fifth, time being made of the essence, and on the adjourned date the purchaser persisting in his refusal because the lis pendens was still on file, defendant acquiesced in the rescission of the contract of purchase and thereafter returned to the purchaser his $2,500 deposit and paid the title company charges and attorney’s fees.
The event upon which plaintiff was to receive the balance of the commissions —■ closing of title —■ not having occurred, defendant was not obligated to make further payment unless it can be held that performance was prevented or hindered by the fault of the defendant. (Amies v. Wesnofske, 255 N. Y. 156.)
The mere filing of a lis pendens is not ground for refusal to take title; one must look further to ascertain whether a proper objection is presented. (Strasbourger v. Hesu Realty Co., Inc., 198 App. Div. 805, 807.) Indeed the Supreme Court subsequently decided that the complaint upon which the lis pendens was filed against this defendant’s property did not state a cause of action, and it was dismissed accordingly.
While my associates admit that the rejection of title was unjustified, affirmance of the judgment is based upon the theory that because plaintiff did not insist upon his rights and tender a deed, instead of returning the deposit and paying the purchaser’s expenses, he thus made it impossible for plaintiff to earn his commissions, and, therefore, is obligated to make the payment sued for. Though there was no technical tender of a deed, the deed was executed and ready for delivery upon the date originally fixed for the closing of title, but, as the attorney for the purchaser testified, “ in view of the fact that there was a lis pendens there we did not close title.” Actual tender of the deed was thus waived, and I find nothing in the record which sustains the assertion in the prevailing opinion that the defendant conceded that the vendees’ improper objection was good, or which indicates that the vendees’ repudiation of the contract was due to any fault on the part of defendant.
Defendant was not required to insist upon his rights and tender a deed as a basis for specific performance or other remedy which he *593might seek against the purchaser, for the seller made no contract with the plaintiff to procure performance of the contract of sale.
In the Amies Case (supra), upon the vendees defaulting in performance of their contract to purchase, the parties agreed to a rescission of the contract, and by the terms of the new agreement the deposit of $10,000 paid by the vendees was retained by the vendors as liquidated damages and the vendees released from their obligations, and it was held by our highest court that the brokers, whose commissions were payable on the closing of title, were not entitled to recover, the vendors not having prevented or hindered the sale. Under the new agreement in the present case, the defendant, apparently for the purpose of avoiding litigation, acceded to defendant’s demands for repayment of the deposit and reimbursement for expenses, and it does not follow that because he was over generous to a repudiating purchaser he should be mulcted for the broker’s unearned commissions.
The judgment should be reversed, with costs, and judgment directed for defendant, with costs.
Present, Lydon, Hammer and Frankenthaler, JJ.